Citation Nr: 0707759	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the hips, status-post bilateral total hip 
replacement, including as secondary to the veteran's post-
traumatic bilateral arthritis of the knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965, and from November 1990 to February 1991.  The 
veteran also served in the Army National Guard until retiring 
in 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Review of the 
record discloses that the veteran has not been adequately 
notified as regards the specific claim on appeal in 
accordance with the provisions of the VCAA.  The Board will 
therefore remand this case in order to ensure that the 
veteran receives the due process to which he is entitled.

Further, the Board observes that the veteran has claimed that 
his bilateral hip disability is a result of his service-
connected bilateral knees disability.  Accordingly, a VA 
medical examiner was asked by the RO to examine the veteran 
and to render an opinion as to whether the veteran's claimed 
degenerative arthritis of both hips is in any way related to 
his service-connected post-traumatic arthritis of the knees.  
In the report of his July 2004 examination, the examiner 
opined that the veteran's knee arthritis did not cause his 
hip problem.  The examiner also noted, however, that the hip 
disease "could be related to" a previous accident.  The RO 
adjudicated this issue on the veteran's averment that the hip 
disabilities are secondary to his service-connected knees 
disabilities; it did not adjudicate the claim on a direct 
basis.

The record indicates that the veteran was involved in a 
vehicular accident in August 1984 while on active duty for 
training, and was treated at a military medical facility.  
The medical records indicate that the veteran only complained 
of, and was only treated for, injuries related to the right 
hand and wrist at the time.  While the July 2004 VA 
examiner's suggestion was that the veteran's hip disease 
"could" be related to his service-connected knees 
disability, that opinion is too speculative to constitute a 
nexus opinion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (by using the term "could," without supporting 
clinical data or other rationale, doctor's opinion simply was 
too speculative to provide the degree of certainty required 
for medical opinion).  The Board will therefore remand in 
order to obtain an examination and a medical nexus opinion as 
to the probability that the veteran's bilateral degenerative 
joint disease is etiologically related to his military 
service, including as a result of the aforementioned 
accident, or any other documented event in service.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original 
jurisdiction (AOJ) must ensure that 
all notification and development 
action required by the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Specifically, 
as regards the specific claim on 
appeal, the AOJ must notify the 
claimant and the claimant's 
representative of any information 
and evidence not of record (1) that 
is necessary to substantiate the 
appellant's claim for service 
connection; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) must 
ask the claimant to provide any 
evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice to 
the veteran must also include the 
criteria for assignment of 
disability ratings and for award of 
an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AOJ should arrange for the 
veteran to undergo an examination by 
a physician with appropriate 
orthopedic expertise to determine 
whether or not the veteran's current 
bilateral degenerative joint disease 
of the hips is etiologically related 
to his military service.  Ask the 
physician to opine, based on review 
of all of the evidence of record and 
his examination of the veteran, 
whether any current hip disability 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) related to military 
service, including specifically the 
vehicular accident documented in 
treatment records from August 1984, 
or any other in-service event 
identified by the veteran and 
documented in the record or whether 
any current hip disability was 
caused or chronically worsened by 
the service connected degenerative 
joint disease of the knees.  A 
complete rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests 
should be conducted, and those 
reports should be incorporated into 
the examination and associated with 
the claims file.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The AOJ should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AOJ's examination 
request, especially with respect to 
the instructions to provide medical 
nexus opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



